Citation Nr: 0825043	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  02-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, to include chronic obstructive pulmonary disease 
and sarcoidosis.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for impaired left 
knee flexion, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for impaired left 
knee extension, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1981 to November 1987.  Additionally, the veteran's DD Form 
214 reflects prior active service of three years, ten months, 
and twelve days, with continuous active service from November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The Board 
previously remanded this case in May and December of 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In June 2003, the veteran and his spouse appeared at a VA 
Travel Board hearing before a Veterans Law Judge (VLJ).  That 
VLJ, however, is no longer employed by the Board.  
Accordingly, in December 2007, the Board notified the veteran 
of his right to testify at another hearing, as the law 
requires that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2007).  In a 
response received in January 2008, the veteran confirmed that 
he wanted to appear at a further Travel Board hearing.  
Moreover, this request was reiterated in a July 2008 Motion 
to Remand from his representative.  

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the Huntington VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

